     Case 1:12-cv-00125-DLH-CSM Document 331 Filed 10/02/20 Page 1 of 39




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

North Dakota, ex rel. Wayne Stenehjem,         )
Attorney General for the State of              )
North Dakota,                                  )       FINDINGS OF FACT, CONCLUSIONS
                                               )       OF LAW, AND ORDER FOR
               Plaintiff,                      )       JUDGMENT
                                               )
       vs.                                     )
                                               )
United States of America,                      )
                                               )       Case No. 1:12-cv-125
               Defendant.                      )       (lead case)



Billings County, North Dakota;                 )
Golden Valley County, North Dakota;            )
McKenzie County, North Dakota; and             )
Slope County, North Dakota, municipal          )
entities,                                      )
                                               )
               Plaintiffs,                     )
                                               )
       vs.                                     )
                                               )
United States of America,                      )       Case No. 1:12-cv-102
                                               )       (consolidated case)
                                               )
               Defendant.                      )


       This matter was tried before the Court on November 18-20, 2019, in Bismarck, North

Dakota. See Doc. No. 304. This case originated on July 30, 2012, when Billings County,

McKenzie County, Slope County, and Golden Valley County initiated an action against the

Defendant United States of America (“United States”) to quiet title to their claims of section line

rights-of-way in the Little Missouri National Grassland as well as six individual roads claimed by

McKenzie County. See Doc. No. 1 (Case No. 1:12-cv-102). Shortly thereafter, the State of North

Dakota filed a complaint against the United States to quiet title to its claim of section line rights-
      Case 1:12-cv-00125-DLH-CSM Document 331 Filed 10/02/20 Page 2 of 39




of-way within the Little Missouri National Grassland, the Sheyenne National Grassland, and the

portion of the Cedar River National Grassland located in North Dakota, all of which are a part of

the Dakota Prairie Grasslands. See Doc. No. 1 (Case No. 1:12-cv-125). The Court eventually

consolidated the two actions. See Doc. No. 24. After consolidation, the Counties twice more

amended their complaint.1 See Doc. Nos. 163 and 229. On June 26, 2017, this Court granted the

United States’ motions to dismiss North Dakota’s claim to quiet title to section line rights-of-way

in the Dakota Prairie Grasslands and the Counties’ claim to quiet title to section line rights-of way

in the Little Missouri National Grassland, holding that it lacked jurisdiction over the claims

because the Quiet Title Act limitation period had run before the actions were commenced. See

Doc. No. 190.

        After dismissing the State of North Dakota’s claims, the causes of action brought by the

Counties, as alleged in the Counties’ fourth amended and supplemental complaint, remained in

dispute. These claims sought to quiet title to: (1) County Road #193, (2) Township Road

#172/Road #1, (3) Road #2, (4) Road #3, (5) Township Road #169, and (6) County Road #30. See

Doc. No. 229.

        On October 31, 2019, the Court granted summary judgment in favor of the Counties as to

Township Road #169. See Doc. No. 271.

        On November 13, 2019, the United States notified the Court of its intent, under 28 U.S.C.

§ 2409a(e), to disclaim any interest it may have adverse to the Plaintiff Counties’ claimed rights-

of-way over three (3) roads: a portion of County Road #193, also known as Long X Divide Road;

Township Road #172, also known as Dassenko Road; and County Road #30, also known as Divide


1
 On September 16, 2019, the Counties requested leave of court to file a fifth amended complaint. See Doc. No.
261. The Court denied the Counties’ request on October 1, 2019, finding that if the Court were to permit the
Counties to file a fifth amended complaint, such would cause undue delay and prejudice to the United States. See
Doc. No. 265.
                                                         2
     Case 1:12-cv-00125-DLH-CSM Document 331 Filed 10/02/20 Page 3 of 39




Road. See Doc. No. 291. Based on these representations, the Court excluded from trial any

evidence which may relate to the United States’ claimed adverse interest in County Road #193,

Township Road #172, and County Road #30, or parts thereof. See Doc. No. 296.

       On November 25, 2019, the Counties filed a statement withdrawing their claims to Road

#1. See Doc. No. 311. Therefore, only three (3) Quiet Title Act road claims remained for trial:

Plaintiff McKenzie County seeks to quiet title to Road #2 (Achenbach Road), and Road #3 (Corral

Creek Road), and the segment of County Road #193 (Long X Road) not disclaimed by the United

States. All of the roads are located in McKenzie County within the Little Missouri National

Grasslands. McKenzie County asserts these roads were established as county roads by 20 years

of public use under R.S. 2477 and N.D.C.C. § 24-07-01 prior to the federal government reacquiring

the underlying lands in the later 1930s. See Doc. No. 229, p. 20-21, 31-39. The Court heard the

testimony presented at trial, carefully reviewed the deposition testimony submitted to the Court,

and considered all of the evidence. Both parties were well-represented by experienced counsel.

The Court makes the following findings of fact and conclusions of law.



I.     FINDINGS OF FACTS

       A.      THE PARTIES

1)     Billings County is a municipal entity established pursuant to North Dakota law.

2)     Golden Valley County is a municipal entity established pursuant to North Dakota law.

3)     McKenzie County is a municipal entity established pursuant to North Dakota law.

4)     Slope County is a municipal entity established pursuant to North Dakota law.

5)     Defendant United States owns the land through which the claimed rights-of-way in the

       action lie.


                                               3
     Case 1:12-cv-00125-DLH-CSM Document 331 Filed 10/02/20 Page 4 of 39




      B.      PROCEDURAL HISTORY

6)    On June 26, 2017, the Court issued an order granting the Defendant’s Motion to Dismiss

      the Plaintiffs’ first cause of action, which asserted title over all of the section lines in the

      Little Missouri National Grassland. See Doc. No. 190.

7)    The Court held that the 1976/1977 Travel Plans for the Sheyenne National Grassland and

      the Little Missouri National Grassland, as well as the 1980 Travel Plan for the Sheyenne

      National Grassland, triggered the statute of limitations under the Quiet Title Act (“QTA”),

      28 U.S.C. § 2409a(g), because the travel plans restricted all motorized vehicles to existing

      roads within certain portions of the National Grasslands. See Doc. No. 190, pp. 43-48, 58-

      60, 70. The Court held the restrictions on use provided both North Dakota and the Counties

      notice of the United States’ adverse claim to the section line rights-of-way because the

      definition of “existing road” in the Travel Plans served to exclude travel within the thirty-

      three (33) feet on either side of a section line when recurring use with soil displacement

      and compaction was not present. Id. at 46. The Court further held that since both North

      Dakota and the Counties received notice of the United States’ claim more than twelve (12)

      years before the commencement of their actions, their section line rights-of-way claims

      were barred under 28 U.S.C. §§ 2409a(g) and (i) and divested the Court of jurisdiction over

      the claims. Id. at 48, 70.

8)    On October 31, 2019, the Court issued an Order ruling on the parties’ respective motions

      for partial summary judgment on the Plaintiffs’ claims for title for rights-of-way over the

      remaining six individual roads: (1) County Road #193, (2) Township Road #172/Road #1,

      (3) Road #2, (4) Road #3, (5) Township Road #169, and (6) County Road #30. The Court




                                                 4
      Case 1:12-cv-00125-DLH-CSM Document 331 Filed 10/02/20 Page 5 of 39




       granted in part and denied in part the Counties’ motion for partial summary judgment and

       denied the United States’ motion for partial summary judgment. See Doc. No. 271.

9)     In the October 31, 2019 Order, the Court held that the fencing of the Theodore Roosevelt

       National Park did not trigger the statute of limitations as to County Road #193 and Road

       #2 because the disputed portions of these two roads outside of the Park had independent

       utility and remained in use by local farmers, ranchers, hunters, and recreationists. See Doc.

       No. 217, pp. 15-17. The Court left for trial the issue of whether the 1976/1977 Travel Plan

       triggered the QTA statute of limitations for McKenzie County’s claims to quiet title to

       Township Road #172/Road #1 and Road #3 – the issue being whether Township Road

       #172/Road #1 and Road #3 were “existing roads” under the Travel Plan. Id. at 12-13.

10)    In the October 31, 2019 Order, the Court granted the Counties’ motion for partial summary

       judgment as to Township Road #169 because the parties agreed that the road was

       established by petition and road order prior to the United States’ reacquisition of the land

       surrounding the roads, and that such reacquisition was subject to McKenzie County’s

       interest in the roads. See Doc. No. 271, p. 23. The Court further held that there were

       genuine issues of material fact in dispute as to McKenzie County’s claim to quiet title to

       County Road #30, County Road #193, Township Road #172/Road #1, Road #2, and Road

       #3 and, therefore, summary judgment was not appropriate. Id. at 21-23.

11)    On November 13, 2019, and days before the trial, the United States notified the Court of

       its intention to disclaim any adverse interest in three (3) claimed roads at issue – Road #30,

       Road #193, and Road #172 – that had been established by petition under North Dakota

       law. See Doc. No. 291. The United States filed a disclaimer of interest on January 3, 2020.

       See Doc. No. 316.


                                                 5
      Case 1:12-cv-00125-DLH-CSM Document 331 Filed 10/02/20 Page 6 of 39




12)    On November 15, 2019, the Court entered an Order excluding from trial any evidence that

       may relate to the United States’ claimed adverse interest in County Road #193, Township

       Road #172, and County Road #30. See Doc. No. 296. The Court also directed the

       United States to expeditiously finalize the QTA disclaimers as well as supporting

       documentation needed to quiet title in favor of McKenzie County to the rights-of-way to the

       three roads. Id. at 2.

13)    On November 14, 2019, the Court entered an Order denying the United States’ Motion

       in Limine to Exclude Expert Testimony Inferring Adverse Use of Roads. See Doc. No.

       294. The Court held that it could draw reasonable inferences based upon the evidence

       presented to determine whether the public’s use of a road was adverse. Id. at 3. In a

       bench trial, there is little reason to exclude potentially irrelevant evidence because the

       Court is capable of determining what evidence is relevant in reaching its decision. The

       Court also denied the United States’ request to exclude the Counties’ historical expert

       report for the same reason. Id.

14)    On November 15, 2019, the Court entered an Order denying the United States’ Motions

       in Limine to Exclude the April 3, 2000 U.S. Forest Service Map and April 7, 2000 Spike

       Thompson Letter, and Evidence of Use of Roads After United States’ Reacquisition. See

       Doc. No. 298. The Court held there is little reason to exclude potentially irrelevant

       evidence because the Court is capable of determining what evidence is relevant in reaching

       its decision.

15)    At trial, the Plaintiffs notified the Court they would withdraw their claims for Road #1 and

       also withdraw their reliance on a section line theory to quiet title to Roads #2 and #3. The



                                                6
      Case 1:12-cv-00125-DLH-CSM Document 331 Filed 10/02/20 Page 7 of 39




       Plaintiffs filed a motion to dismiss these claims on November 25, 2019. See Doc. No.

       311.

16)    The Court heard live testimony from the Counties’ experts William Haddick and Dr.

       Jennifer Stevens, as well as from two (2) ranchers from the area, Benjamin Lange and

       Eugene Pojorlie. The Court also heard live testimony from the United States’ expert, Dr.

       Christopher S. Baker, and two U.S. Forest Service employees, Phillip J. Sjursen and

       Robert Dennee. In addition to live testimony and trial exhibits admitted into evidence, the

       Court also considered designated testimony from the depositions of Morris Tarnavsky,

       Ronald Anderson, Curtis Glasoe, and Curt Grudniewski.


       C.     THE LITTLE MISSOURI NATIONAL GRASSLAND AND
              THE LONG X AREA


17)    The land that now comprises the Little Missouri National Grassland (“LMNG”) lies in

       western North Dakota. It is administered by the United States Forest Service (“Forest

       Service”). Trial Exhibit No. 400 is a map of the northern portion of the LMNG, which lies

       in McKenzie County, North Dakota. Trial Transcript. 425:1-9 (“Tr.”). The northern half

       of the LMNG is administered by the Forest Service’s McKenzie Ranger District. Id.

18)    The Long X Area is an area of McKenzie County in the northern half of the LMNG. Tr.

       324-25. It lies southeast of the North Unit of the Theodore Roosevelt National Park and

       the Little Missouri River. Two recreational trails—the Maah Daah Hey Trail and the Long

       X Trail run through the Long X Area. Tr. 429. The Forest Service currently prohibits the

       operation of motor vehicles in the Long X Area. The prohibition does not apply to grazing

       permittees, emergency response vehicles, and Forest Service personnel who manage the

       area. Tr. 429.
                                                7
      Case 1:12-cv-00125-DLH-CSM Document 331 Filed 10/02/20 Page 8 of 39




19)    All of the roads at issue in this litigation lie in one or both of two cadastral townships within

       the Long X Area: Township 147N, R99W (hereinafter “147-99”) and Township 147N,

       R100W (hereinafter “147-100”). Each of these cadastral townships is thirty-six square

       miles. Tr. 177:11-14.

20)    Throughout the period of early settlement of western North Dakota, the Long X Area

       remained isolated and sparsely populated. Settlement in the Long X Area was less stable

       than in other areas in western North Dakota, because the Long X Area lacked railroad

       infrastructure or a nearby town. Tr. 325-26. Around the turn of the twentieth century, the

       towns that were closest to the Long X Area were Medora and Dickinson. Tr. 349-50.

21)    Settlement in the Long X Area began during the open range grazing era of the mid-1880s,

       when the Reynolds Brothers drove cattle from Texas to North Dakota, and established the

       Long X Ranch in McKenzie County, north of the Little Missouri River. Tr. 70:18-23; 327.

       By the late 1880s, the open-range cattle industry in North Dakota had entered a state of

       crisis. Tr. 327:1-7. By 1898, the Reynolds Brothers had sold off the last of their livestock

       to the Converse Cattle Company and left the area. Tr. 71:1-5; 179:15-17; 327:7-9. The

       departure of the Reynolds Brothers represented the end of the Long X era of open range

       grazing in the Little Missouri Region. Tr. 179:23-180:10.

22)    Between 1898—when the Reynolds Brothers sold off their cattle and departed the Long X

       Area—and 1904—when General Land Office (“GLO”) surveyors surveyed the Long X

       Area—there was a six year period during which there was scant evidence of any person

       having lived or worked in the Long X Area. Tr. 183:13-21; 327; 347:7-15. The Plaintiffs’

       historian expert, Jennifer Stevens, acknowledges that “[i]t was a lull,” and that “[i]t was a




                                                  8
      Case 1:12-cv-00125-DLH-CSM Document 331 Filed 10/02/20 Page 9 of 39




       transition period, and I don’t necessarily have any specific evidence” of any presence in

       the Long X area during those six years. Tr. 183:13-21; 222.

23)    In 1899, the GLO began to survey the meridian lines between townships and then later the

       section lines within each of those townships. Trial Tr. at 62-63, 71. The GLO surveyors

       were given specific instructions on what to mark on their surveys and include in the

       corresponding plats. Tr. at 64. They were told to survey township lines and section lines,

       but would also denote roads that crossed the section lines and note the direction the road

       traveled. Tr. at 64-65. The field notes and corresponding plats also documented any

       settlers living on the land. Exs. 7-9, 265; see Tr. at 223-225. Once the surveys were

       completed, the United States started the process of patenting those lands to homesteaders.

       Tr. at 62.

24)    In 1899, the GLO federal surveyors conducted a survey of the meridian lines of Townships

       147 and 148 North, which included the survey of the township line between Township 147

       North Range 99 West and Township 147 North Range 100 West. Tr. at 62-63; Ex. 14.

       The GLO surveyors then surveyed the section lines within these townships in 1904 and

       1905. Exs. 11-13, 15. The information from the GLO surveyors’ field notes were

       documented on GLO plats, which were finalized in 1907. Exs. 8-10, 265.

25)    In 1908 and 1910, the Northern Pacific Railway (“NPR”) received some of the first land

       patents for the odd-numbered sections of land in Township 147 North, Range 99 and 100

       West. See Exs. 19, 25. These sections were granted to the railroad by the United States.

26)    Settlers followed and patented land southeast of the claimed roads in Township 147

       North Range 99 West starting in 1908 and extending north and west into the Long X area

       by 1910. Tr. at 72-73; Ex. 17 (Map of Long X Settlement); Ex. 18 (Summary of Patent Files

                                               9
      Case 1:12-cv-00125-DLH-CSM Document 331 Filed 10/02/20 Page 10 of 39




        and Patents); see Exs. 20-24, 26-29, 30-32, 33-35a, 36-36a, 37-37a, 39-40a, 42-42a (Patent

        Files and Patents). The settlers acquired land under settlement laws, including the

        Homestead Act of 1862, ch.75, 12 Stat. 392-93 (1862) (codified at 43 U.S.C. §§ 161-284)

        (repealed Oct. 21, 1976), which authorized a patent for up to 160 acres to anyone who settled

        and cultivated the public lands, and the 1916 Stock-Raising Homestead Act, ch.9, 39 Stat.

        862, 862-865 (codified at 43 U.S.C. §§ 291 et seq.) (repealed Oct. 21, 1976), which allowed

        a patent for 320 acres. See Tr. at 72-74.

27)     In response to "dust bowl" conditions in the 1930s, the United States Department of

        Agriculture (“USDA”) made North Dakota a priority to relocate the failed farmers and buy

        back their land for conversion from cultivation to grassland agriculture. Tr. at 79-80; see Ex.

        5 at 41-51. Pursuant to the National Industrial Recovery Act of 1933, Pub. L. 73-67, Title II,

        48 Stat. 200 (1933) and the Emergency Relief Appropriations Acts of 1935 and 1936,

        respectively Pub. L. 74-11, 49 Stat. 115 (1935) and Pub. L. 74-739, 49 Stat. 1608 (1936),

        the USDA reacquired land in McKenzie County by deed from individual landowners or

        by condemnation from the Counties, which had foreclosed the land due to nonpayment of

        taxes. See Ex. 5 at 44-50. Parts of the federal recovery program were implemented

        through land utilization projects.

28)     The land utilization projects were established to achieve the following:

               To provide for the prevention and control of soil erosion; conservation
               and development of water resources; establishment of a demonstrational
               area for the public grazing of livestock; control of destructive animal life;
               and relief of unemployment by providing useful work in the reseeding,
               terracing and fencing of said land and the construction thereon of roads
               and structures necessary and appropriate to said project.

        Ex. 134 at ¶ 3; see Exec. Orders 7673 and 7674, 2 Fed. Reg. 1512 (July 19, 1937).


                                                    10
      Case 1:12-cv-00125-DLH-CSM Document 331 Filed 10/02/20 Page 11 of 39




29)     The USDA condemned the lands that it reacquired from McKenzie County to extinguish the

        private landowner rights of redemption for nonpayment of taxes. see also e.g. Exs. 134-135,

        138-139.

30)     On July 27, 1937, Congress enacted the Bankhead Jones Farm Tenant Act to establish a more

        permanent status for the land utilization projects and to “promote more secure occupancy

        of farms and farm homes,” to “correct the economic instability resulting from some

        present forms of farm tenancy,” and for other purposes. Preamble, Pub. L. 75-210, 50 Stat.

        522 (July 22, 1937); see Ex. 5 at 50. The Act authorized the USDA Secretary “to

        acquire by purchase, gift, or devise . . . submarginal land and land not primarily

        suitable for cultivation, and interests in and options on such land.” Act of 1937, ch. 517,

        §32(a) (codified at 7 U.S.C. §1011(a)) (repealed Pub.L. 87-703, Title I, § 102(b), Sept.

        27, 1962, 76 Stat. 607.). Property acquired was “subject to any reservations, outstanding

        estates, interests, easements, or other encumbrances.” Id.; see also 36 C.F.R. §213.3(b).

31)     Following the enactment of the Bankhead Jones Farm Tenant Act, President Franklin D.

        Roosevelt signed orders that reserved the remaining public domain lands within the same

        area of the Little Missouri National Grassland for the same objectives as the land utilization

        projects. See Exec. Orders 7673 and 7674, 2 Fed. Reg. 1512 (July 19, 1937). The

        reservations were explicitly subject to valid existing rights. Id.




        D.     ESTABLISHMENT OF ROADS

              i.       County Road #193 (Long X Divide Road)




                                                  11
      Case 1:12-cv-00125-DLH-CSM Document 331 Filed 10/02/20 Page 12 of 39




32)      The 1899 GLO federal survey notes first documented the Long X Trail or County Road

         #193 as a road bearing northwest and southeast from the section line between Section

         13-147-100 and Section 18-147-99. Tr. at 157-158; Ex. 14 at CNTY-011825. The road was

         in existence for some time prior to the 1899 survey, and likely in existence since the mid-

         1880s during the first years of the Long X Cattle Company’s presence in the area. See Ex.

         6 at 7; Tr. at 170




      Figure 1. Excerpt of Exhibit 7 to Dr. Stevens’ Report at Ex. 5 depicting disputed roads from 2016 Survey.

33)      When the GLO federal surveyor conducted a survey of the section lines within

         Township 147 North, Range 99 West in 1905, it documented the existence of County Road

         #193. See Tr. at 158-159; Ex. 15 at CNTY-002845. The segment crossing Section 17-147-

         99, is shown as a wagon road bearing northwest from the section line between Sections 17

         and 20-147-99. Tr. at 158-159; Ex. 15 at CNTY-002845. The 1907 GLO plat for this
                                                         12
      Case 1:12-cv-00125-DLH-CSM Document 331 Filed 10/02/20 Page 13 of 39




        township illustrates the 1904 federal surveyor field notes and depicts the entire Long X Trail

        or County Road #193, including that segment of the road at issue - the diagonal through the

        southwest corner of Section 17-147-99. Tr. at 158-159; Ex. 8.

34)     The 1907 GLO plats also documented settlers within the townships where the original Long X

        Trail traversed from 1904-1905. Exs. 7-9, 265; see Tr. at 223-225. Dr. Stevens noted John

        Goodman, Emil Kollros, John Moon, Jacob Buhl, William Crist, and the Boehm Ranch

        within Township 147 North, Ranges 99 and 100 West. Tr. at 223-225. These settlers

        would have traveled northwest along the Long X Trail, including across the Section 17

        diagonal, to reach the Little Missouri River and the county seat on the north side of the

        River. Tr. at 223-225. The Long X Trail led to the Long X Crossing on the Little Missouri

        River and connected to what is known as the Squaw Creek Road on the north side of the

        River. Tr. at 229; Ex. 5 at 24-25; Ex. 10.

35)     In 1906, William Crist filed an application to establish the Mary Post Office on Section

        25-147-99 to serve about 50 to 75 people living in the area before the lands were patented.

        Tr. at 98-99; Ex. 254 at CNTY-010135. The settlers traveled along County Road #193

        to receive mail. See Tr. at 98, 106. In Thomas Ustenko’s patent file for the south half of

        Section 18-147-99, there was an affidavit from Ustenko stating he received his mail at the

        Mary Post Office. Tr. at 106; Ex. 27 at CNTY-005527.

36)     By 1910, the NPR received a patent for the odd-numbered sections of land, including Section

        17-147-99, in the townships that County Road #193 traverses. See Ex. 25. Settlers patented

        land southeast of the claimed County Road #193 starting in 1908 and extending north into

        the Long X area starting in 1910. Tr. at 72-73; see Exs. 17-18, 20-24, 26-29, 30-32, 33-

        35a, 36-36a, 37-37a, 39-40a, 42-42a.

                                                     13
      Case 1:12-cv-00125-DLH-CSM Document 331 Filed 10/02/20 Page 14 of 39




37)     The Northwestern Improvement Company, which managed the NPR land, entered into a

        sales contract with Herbert Jenner in 1913 to purchase certain tracts of land in the Long

        X area. See Ex. 163. The contract file notes that NPR had leased some of its land to a

        Mike Koller in 1912. Tr. at 140-141; Ex. 163 at CNTY-011106. Herbert Jenner

        completed his purchase of the NPR lands by 1918. Ex. 163a. Thomas and Andry Tarnovsky

        also signed a contract to purchase Section 17-147-99 from the NPR in 1917, and completed

        the purchase in 1921. Tr. at 228; Ex. 165.

38)     The Long X area was never heavily populated. Tr. at 325-328. The area also lacked a lot of

        infrastructure, aside from the three roads, County Road #193, Roads #2, and Road #3, that

        connected landowners and the public to the Long X Area and the towns to the north and

        south. The roads also provided access to water sources at Achenbach Springs on Road #2

        and Corral Creek on Road #3, and to purchase logs from the sawmill on Road #3. Tr. at

        125, 133, 194; Ex. 6 at 48. These roads linked the public to post offices and schools. Tr.

        at 75, 219, 334. These roads were important because of the remoteness of the Long X area.

        Tr. at 246.

39)     Under North Dakota law, landowners could establish township governments to build and

        maintain roads within a township or larger area. N.D. Cent. Code §§ 58-02-01, 58-03-01, 53-

        03-07(12)-(13); 24-07-04. The Long X Area was originally in the Rhoades Township. Ex.

        5 at 20. By 1925, the landowners in the area voted to establish the Long X Township, which

        included lands south of the Little Missouri River mostly in Township 147 North Ranges 98,

        99, 100 and 101 West. See Ex. 5 at 41.

40)     The census data for this area shows that resident numbers remained relatively constant until

        1940. In 1925, the North Dakota Census identified about 152 people or 35 families

                                                 14
      Case 1:12-cv-00125-DLH-CSM Document 331 Filed 10/02/20 Page 15 of 39




        residing in the Long X Township. Tr. at 484-486; Ex. 281. The 1930 census showed that

        the number of families in the Long X Township remained consistent, identifying 34

        families, totaling 143 people. Tr. at 487; Ex. 282. The effects of the Depression and

        reacquisition were not seen until 1940 when the population dropped to 78 people. Tr. at

        488; Ex. 283.

41)     The homesteaders in the Long X area traveled along County Road #193, including the

        Section 17 diagonal, to reach the communities of Schafer, Grassy Butte and Watford City,

        haul grain and supplies, travel to the Mary Post office for mail, travel to schools, and visit

        other settlers in the area. Tr. at 156-157, 161-169, 228-230, 232-233. Dr. Stevens

        documented examples of settlers’ travels in the Long X area, which would require the use

        of County Road #193, as reported in homestead applications and local newspapers during

        the relevant time period. Tr. at 156-157, 160-169; Ex. 5 at 57-64; see Ex. 45 (summaries

        of newspaper articles documenting travel patterns of settlers in the Long X area); see e.g.

        Exs. 47a, 55a, 61a.

42)     A 1933 USDA Soil Survey Map of McKenzie County shows that by 1933 there were two

        schools serving the Long X area: (1) the Clifton School in Section 20-147-99 and (2) the

        Schmidtke School in Section 6-147-99. Ex. 433. The Schmidtke School had been in

        operation since at least 1920. Tr. 95; Ex. 255a (The Grassy Butte News article from July

        15, 1920 - seeking bids to furnish coal and wood to the Schmidtke School, among others).

        The public would have traveled along County Road #193 to reach these two schools.

43)     The absence of the Section 17 diagonal on the 1933 USDA Soil Survey Map, which

        depicts County Road #193, does not provide clear and convincing evidence that the

        diagonal was abandoned. The Section 17 diagonal was documented as a “County Grade”

                                                  15
      Case 1:12-cv-00125-DLH-CSM Document 331 Filed 10/02/20 Page 16 of 39




        road on two different USDA Little Missouri Land Adjustment Project Development Maps

        from 1935 and 1936 that show structural improvements on the land. Tr. at 166-167, 341-

        342; Exs. 127, 435A; see also Ex. 5 at 48-49 (these maps are included as “Figures” in Dr.

        Stevens’ report). The two maps also show a car pass or cattle guard on County Road #193

        where it crossed the section line between Sections 17 and 20-147-99. Tr. at 166-167, 342;

        Exs. 127, 435A; see Ex. 5 at 48-49. These maps and improvements support the continued

        use of the Section 17 diagonal.

44)     The federal government reacquired Section 17-147-99 (Tract 506) in 1937 through

        condemnation and “[s]ubject to and excepting all existing public roads, public utility

        easements and rights-of-way.” See Ex. 134 at CNTY-001175 - 001176. The judgment

        granted all existing public roads to McKenzie County and this grant would have included

        the diagonal through Section 17.

45)     After reacquisition, the Section 17 diagonal of County Road #193 is visible on a 1939 Aerial

        Photograph of the Long X area that was taken on August 3, 1939. Tr. at 436; Ex. 469.

46)     The public continued to use County Road #193, including the Section 17 diagonal, after

        the federal government reacquired the underlying lands. See Tr. at 411 (Dr. Baker

        testified that “the Section 17 diagonal certainly did exist once reacquisition occurred.”). The

        Section 17 diagonal also appears on numerous maps (see Ex. 465) from the 1940s to the

        present, and was identified by the U.S. Forest Service as a County Road in 2000 (Exs. 154-

        154c; Curtis Glasoe Dep. Tr. at 50:13 - 52:4, Ex.2).




                                                  16
      Case 1:12-cv-00125-DLH-CSM Document 331 Filed 10/02/20 Page 17 of 39




             ii.       Road #2 (Achenbach Road)


47)     The 1904 GLO federal surveyor field notes document the subdivision and meander lines

        of Township 147 North Range 100 West and identify Road #2 as a “wagon road” as it

        crossed section lines. Tr. at 134-136; Ex. 9; Ex. 11 at CNTY-002568, 002576-002577,

        002586. Because the road existed by 1904 when it was recorded by the USGS surveyor,

        Road #2 would have predated the survey by some period of time to have become sufficiently

        traveled to warrant mention on the federal survey. See Tr. at 136, 170; see also Ex. 6 at 7.

        The 1907 GLO Survey Plat of Township 147 North, Range 100 West reflects the field notes

        and shows Road #2 traveling west and north through Sections 12, 11, 10, and 3-147-100.

        Ex. 9. The field notes and plat also show that Road #2 led to one of the first houses in the

        area occupied by John Goodman and by 1904 the road ended at an important water source,

        the Achenbach Springs. Ex. 9; Ex. 11 at CNTY-002586, 002623.

48)     The United States issued patents to NPR in 1908 for the odd-numbered sections of land,

        including Sections 3 and 11-147-100, in the township that Road #2 traverses. Ex. 19. The

        NPR leased Sections 3 and 11-147-100 to Mike Koller in 1912 and then sold these

        sections, and other land to Herbert Jenner in 1913. Tr. at 139-141; Exs. 163, 163a. By 1914,

        other settlers began to file homestead applications on the lands traversed by Road #2. Tr. at

        136-147; see Exs. 34, 34a, 37, 37a, 39, 39a, 42, 42a.

49)     Road #2 provided the primary route to access to homesteads, water at the Achenbach

        Springs, graze livestock and cultivate the lands, visit neighbors, to schools, travel to the

        Mary Post Office for mail, and to County Road #193 to travel to areas such as Grassy

        Butte, Killdeer, Alexander, Schafer, and Watford City. Tr. at 147, 149-151, 154, 219; see


                                                 17
      Case 1:12-cv-00125-DLH-CSM Document 331 Filed 10/02/20 Page 18 of 39




        e.g. Ex. 64a. Dr. Stevens documented in her report the settlers’ travels in the Long X

        area, which would require the use of Road #2, as reported in homestead applications and

        local newspapers during the relevant time period. Ex. 5 at 75-76; see Ex. 45 (summaries

        of newspaper articles documenting travel patterns of settlers in the Long X area); see e.g.

        Ex. 64a.

50)     The establishment and public use of Road #2 predated the settlement which occurred from

        1913 to 1922. The existence and use of the road was clearly visible and never interrupted

        with gates or fences. The public use of the road was inconsistent with the land rights of the

        owners and settlers along the road.

51)     By 1933, the USDA Soil Survey Map shows Road #2 extending northwest to the Little

        Missouri River where it connected to the road located on the west side of the River. Tr. at

        491; Ex. 433.

52)     As to the segment of Road #2 through Section 12 and part of Section 13-147-100, the federal

        government reacquired the underlying lands in 1939 and 1940 through condemnation and

        “subject to and excepting all existing public roads, easements and rights-of-way.” Exs.

        138, 139. The judgment granted to McKenzie County all existing public roads, rights-of-

        way and easements, which included Road #2.

53)     Road #2 remained in use after the federal government reacquired the underlying lands.

        See Tr. at 420 (Dr. Baker testified that he “did not find a 20-year period where Road 2 was

        not used, that is correct.”). Road #2 appears in various maps (Exs. 154-154c, 465) from

        the 1940s to the present and was visible on aerial imagery from 1975 (Tr. at 443-444).

        Road #2 also saw continuous public use by ranchers, recreationists, and hunters, and was



                                                 18
      Case 1:12-cv-00125-DLH-CSM Document 331 Filed 10/02/20 Page 19 of 39




        maintained by the Grazing Association as a fireguard road. Tr. at 267-269, 299-301; Morris

        Tarnavsky Dep. Tr. at 81:23 - 84:22, 88:4 - 21, 91:13 - 92:12.



             iii.        Road #3 (Corral Creek Road)

54)     Road #3 overlaps Township Road #172 for ½ mile on the section line in Section 20-147-99.

        See Ex. 3a; Doc. No. 316-1. The United States disclaims all interest in this road segment,

        which was part of the 1922 order approved by the Rhoades Township. Doc. Nos. 316,

        316-1. Road #3 continues west into Section 19-147-99, Section 23-147-100 and a small

        segment in Section 24-147-100. See Ex. 3a. See Figure 2.




        Figure 2. Excerpt of Exhibit 7 to Dr. Stevens’ Report at Ex. 5 depicting Road #3 from 2016 Survey.

55)     The 1905 GLO federal surveyor’s field notes first documented Road #3 as a “Road” at three

        different places where Road #3 crossed the section line between Sections 18 and 19-147-99.

        Tr. at 85, 101-103; Ex. 15 at CNTY-002844, 002846. Because the road existed by 1904

        when it was recorded by the USGS surveyor, Road #3 would have predated the survey for

        some period of time to have become sufficiently traveled to warrant mention on the federal

        survey. See Tr. At 85, 170; see also Ex. 6 at 7. The 1907 GLO Plat reflected the field notes




                                                       19
      Case 1:12-cv-00125-DLH-CSM Document 331 Filed 10/02/20 Page 20 of 39




        and shows the segment of Road #3 through Sections 20, 19, and 18-147-99. Tr. at 84-85;

        Ex. 8.

56)     The NPR received patents for the odd-numbered sections near and traversed by Road #3 in

        1908 and 1910. Tr. at 106-109; Exs. 19, 25. The NPR sold Section 19-147-99 and

        Sections 13 and 23-147-100 to Henry Simons in 1916 and contracted to sell Section 17-

        147-99 to the Tarnovsky brothers in 1917. Tr. 109-111; Exs. 164, 165.

57)     Road #3 extended west to provide access to a sawmill on Charles Lange’s property in

        Section 24-147-100 (Ex. 6 at 48) and to the settlers who homesteaded the adjacent and

        underlying parcels. From 1909 through 1922, other settlers filed homestead applications

        and proved up their homesteads on the lands traversed by Road #3. Tr. at 86-91, 103-116;

        Ex. 5 at 80; see Exs. 17, 26, 27, 27a, 32, 36, 36a, 40, 40a. The settlers immediately adjacent

        to Road #3 included Charles Lange, Emma Lange Westrum, Florence Carson Lange,

        Tomas Ustenko and Thomas Clifton. See Ex. 17. Other settlers in the area included H.

        Cierkevny, Carl Carson, Hugh Leeper, Walter Clifton, and Fred Anderson. See Ex. 17. The

        east half of the northwest quarter of Section 24-147-100 was never patented and remained

        in the public domain. See Ex. 17.

58)     The Langes logged cedar and operated a sawmill near the Corral Creek in 1915 and in 1930.

        Ex. 6 at 48. Corral Creek also provided a reliable source of water for settlers who did not

        have well water. Road #3 was the only existing route to take, considering the topography of

        the land, to reach the homesteads and to reach County Road #193 and Township Road

        #172. See Exs. 8, 9; see also Trial Tr. at 415-416. Dr. Baker testified that he found no

        evidence of any other roads coming from the south to access Charles Lange’s land in

        Section 24-147-100. Tr. at 415-416.

                                                  20
      Case 1:12-cv-00125-DLH-CSM Document 331 Filed 10/02/20 Page 21 of 39




59)     The settlers used Road #3 to reach their homesteads, graze livestock and cultivate the land,

        visit neighbors, take their kids to school, travel to the Mary Post Office for mail, and access

        County Road #193 to travel to areas such as Grassy Butte, Killdeer, Alexander, Schafer, and

        Watford City. Tr. at 104-120, 167-170. Dr. Stevens documented the settlers’ travels in

        the Long X area, which would require the use of Road #3, as reported in homestead

        applications and local newspapers during the relevant time period. Tr. at 104-120; Pls.

        Ex. 5 at 80; Ex. 45 (summaries of newspaper articles documenting travel patterns of

        settlers in the Long X area); see e.g. Exs. 63a, 68a, 94a.

60)     The Long X Township census data from 1930 and 1940 reveals that many of the original

        homesteaders and their families along Road #3 did not leave, including Charles Lange,

        Andrew Tarnvasky, Thomas Clifton, and Walter Dassenko.                  See Exs. 282, 283.

        Florence Carson/Lange appears to have left the Long X Township some time between

        1925 and 1930 (compare Ex. 281 with Ex. 282), but “Don” G. Simpson acquired her land

        in Section 14-147-100 after she left. Ex. 434; see Ex. 282 (“John” G. Simpson lived in

        the Long X Township in 1930).

61)     Descendants of the original homesteaders, including Benjamin Lange, Eugene Pojorlie,

        and Morris Tarnvasky, remain in the area to this day, suggesting that the sale of the farms

        did not equate with relocation or non-use of Road #3. Tr. at 250-251, 254, 270, 284-285;

        Morris Tarnavsky Dep. Tr. At 13:14 - 24, 23:13 - 26:6. The Township census data

        show that residents stayed until 1940 after the USDA condemned or purchased the land.

        Ex. 283.

62)     The United States first reacquired land traversed by Road #3 in 1935, when it purchased

        Section 18-147-99 from the Dassenkos by private deed. Ex. 131. The other land parcels

                                                  21
      Case 1:12-cv-00125-DLH-CSM Document 331 Filed 10/02/20 Page 22 of 39




        were reacquired from 1937 to 1939 by the United States through condemnation and “subject

        to and excepting all existing public roads, easements and rights-of-way.” Exs. 134, 135,

        137, 138. The condemnation orders granted to McKenzie County the “existing public roads,

        easements and rights- of-way” as well as a 6¼ percent royalties on all minerals that may

        be developed. Id.

63)     After reacquisition, the public continued to use Road #3 even after the Theodore

        Roosevelt National Park boundary was fenced. Benjamin Lange testified that his first uses

        of Road #3 were in the late sixties, early seventies, and he traveled Road #3 by horseback,

        snowmobile, pickup, and four-wheeler. Tr. at 260-261, 282. Eugene Pojorlie testified to

        first traveling Road #3 in the late sixties by Jeep, as well as by snowmobile and motorcycle.

        S e e Trial Tr. at 295, 298. Morris Tarnavsky testified at his deposition that he traveled on

        Road #3 in the early 1970s by snowmobile and at that time there was a wooden plank

        bridge across the creek channel before the road reached the Park boundary. Morris

        Tarnavsky Dep. Tr. at 105:22 - 107:8. Ranchers have used and continue to use Road #3 to

        access Pasture 8-1, and other public uses include hunters, Boy Scout troops, mountain

        bikers, and other recreationists. Tr. at 253-255, 260-265, 272, 298-299.

64)     Road #3 was also well maintained by the Grazing Association as a fireguard road, which

        is also known as a “black” road, about 12 to 15 feet wide, with no grass between the tire tracks

        and is used both for access to fires and to help stop the spread of fires on the Grasslands.

        Tr. at 261-262, 297-298; Morris Tarnavsky Dep. Tr. at 110:2 - 111:4. The Grazing

        Association also installed water pipelines, stock tanks, and wells along Road #3 in the mid-

        1970s. Trial Tr. at 263-265, 293; Morris Tarnavsky Dep. Tr. at 108:13 - 110:1; see Ex.



                                                   22
      Case 1:12-cv-00125-DLH-CSM Document 331 Filed 10/02/20 Page 23 of 39




        280. Water lines were placed “where the easiest routes are, and that’s where - - they’re

        not right on the road in all cases, but in some cases they are right in the road.” Tr. at 273.

65)     With respect to a 1975 aerial image of the Long X Area, Phil Sjursen testified to seeing

        segments of Road #3 on the enlarged version of this aerial. Tr. at 443-446; Ex. 503R.

        Sjursen testified that he would have had to have seen the road on the ground in 1975 to

        make a final determination as to whether Road #3 was continuous. Tr. At 445-446. The

        tail end of Road #3 cannot be seen on this aerial because the aerial photo excluded the

        western lands that Road #3 transverses. Tr. at 445-446; Ex. 503R. Road #3 is also visible

        on a 1981 aerial image of the Long X Area. Tr. at 125, 244-245; Ex. 147.

66)     Road #3 is also documented as a “Trail” in Sections 18 and 19-147-99 in a 1968

        annotated aerial map of the Long X area that is attached to a 1971 Range Management

        Plan for Allotment #437 of Pasture 8-1. Tr. at 242-243, 390-391; Ex. 450 at MCG-000456.

67)     Road #3 is also documented on a 2000 Forest Service Map. Tr. at 129-130; Exs. 154-154c.



        E.     1977 LITTLE MISSOURI TRAVEL PLAN


68)     In 1977, the Forest Service adopted a temporary travel management plan for the Little

        Missouri National Grassland. Tr. at 454. Exhibit 458 is the 1977 Travel Plan Map for

        the northern portion of the Little Missouri National Grasslands, which includes a public

        notice overlaying the map. Tr. at 454.

69)     The 1977 Travel Plan only applied to lands owned by the Federal government within the

        Little Missouri National Grassland. Tr. at 452; Ex. 458. Dennee testified that “any

        restrictions and controls that are adopted in travel plans apply to land areas and roads and


                                                  23
      Case 1:12-cv-00125-DLH-CSM Document 331 Filed 10/02/20 Page 24 of 39




        trails on the National Forest and Grasslands and not to private roads or roads that may be

        recognized as federal highways or state roads or county roads.” Tr. at 452. The 1977 Travel

        Plan restrictions did not apply to “State or County roads systems.” Ex. 458.

70)     The Plan restricted travel by all motorized vehicles to existing roads in areas designated

        as Map Code 1. Tr. at 458; Ex. 458. Other areas, including the Long X Area, were

        designated Map Code 2, which prohibited off-road vehicle use only during the North Dakota

        upland bird and big game hunting season, but otherwise did not change or restrict travel on

        existing roads, even during hunting season. Tr. at 458. The upland bird and big game

        hunting season lasted from about September to end of December or early January. Tr. at

        461.

71)     The Map Code 2 seasonal restriction adopted North Dakota law that prohibits off- road

        vehicle use for big game and upland bird hunting. See Ex. 458. North Dakota Century

        Code § 20.1-01-07 (1975) prohibited off-road motor vehicle use except in certain cases:

               [N]o person, while hunting big game, shall use a motor-driven vehicle on
               any other than an established road or trail, unless he has reduced a big game
               animal to possession and cannot easily retrieve said big game animal,
               in which case a motor-driven vehicle may be used to retrieve the big game
               animal, provided that after such retrieval, such motor-driven vehicle is again
               returned to the established road or trail along the same route it originally
               departed.

72)     The 1977 Travel Plan did not close any roads in Map Code 2 and allowed motorized travel

        on all existing roads, which were broadly defined as “a route traveled by four-wheeled

        vehicles that shows recurring use of more than one year's duration with soil displacement

        and compaction present to the extent that vegetation is sparse or absent from wheel tracks.”

        Tr. at 459; Ex. 458.



                                                 24
      Case 1:12-cv-00125-DLH-CSM Document 331 Filed 10/02/20 Page 25 of 39




73)     The 1977 Travel Plan Map shows some roads (i.e. County Road #193 and Road #2), but

        not all roads and trails. Tr. at 459-460. There is no evidence this map purported to show

        or was intended to show all roads and trails. Indeed, the Map states “[c]losures or

        restrictions for roads not shown on the map will be posted on the ground.” Ex. 458. Road

        #3 was never posted as closed after the 1977 Travel Plan was issued.

74)     The 1977 Travel Plan went into effect on May 25, 1977, and was to terminate on

        December 31, 1978. Ex. 458. It was extended for a few months.



II.     CONCLUSIONS OF LAW

1)      This Court has jurisdiction of the subject matter and the parties. Jurisdiction and venue are

        proper in this Court because this involves Quiet Title Act (“QTA”), 28 U.S.C. § 2409a,

        claims to title to rights-of-way crossing lands owned by the United States in McKenzie

        County, North Dakota.

2)      This Court has broad discretion to weigh the evidence and the credibility of the witnesses

        in reaching findings of facts, and may accept or reject any or all of the testimony of the

        witnesses. In a bench trial, the Court, as the trier of fact, is the sole judge of the credibility

        of witnesses and the weight to be given their testimony. Anthony v. Louisiana & Arkansas

        Ry. Co., 316 F.2d 858, 861 (8th Cir. 1963).

3)      The QTA allows a party to sue the United States to adjudicate disputed title to real property

        in which the United States claims an interest. 28 U.S.C. § 2409a(a); Block v. North Dakota

        ex rel. Bd. of Univ. & Sch. Lands, 461 U.S. 273, 286 (1983). “Because the QTA waives

        the government’s sovereign immunity from suit, a plaintiff must comply with the

        limitations period to effectuate that waiver. Any civil action brought under the QTA must


                                                   25
     Case 1:12-cv-00125-DLH-CSM Document 331 Filed 10/02/20 Page 26 of 39




       be brought within 12 years of the date upon which it accrues. 28 U.S.C. § 2409a(g). A

       QTA action accrues “on the date the plaintiff . . . knew or should have known of the claim

       of the United States.” 28 U.S.C. § 2409a(g). The courts look to whether the plaintiff should

       have had a “reasonable awareness that the Government claims some interest adverse to [his

       own].” Spirit Lake Tribe, 262 F.3d 732 at 738 (quoting North Dakota v. Block, 789 F.2d

       1308, 1312-13 (8th Cir. 1986)).

4)     The United States contends this Court does not have jurisdiction to hear McKenzie

       County’s claim to Road #3 because the 1977 Little Missouri Travel Plan off-road vehicle

       travel restrictions provided McKenzie County with notice of the United States’ adverse

       claim to the road. The Court concludes as a matter of law that Pojorlie and Lange’s

       testimony at trial, and the deposition testimony of Tarnavsky, show that Road #3 was an

       “existing road” as defined by the Plan. In the 1970s, Road #3 was a traveled road and

       bladed by the McKenzie County Grazing Association, thus free of any vegetation growing

       between the wheel tracks. Therefore, the Court concludes the 1977 Travel Plan did not

       provide McKenzie County with notice of the United States’ adverse claim to Road #3

       because it was an existing road under the Plan not subject to the off-road vehicle travel

       restriction.

5)     The Court concludes as a matter of law that the temporary restrictions to off-road vehicle

       travel during the hunting season, which is only four months each year, was not sufficient

       to trigger the statute of limitations. Road #3 was an existing road and any restriction on

       off-road travel did not apply to Road #3. Further, in McFarland v. Norton, the court noted

       that “mild interference with the use of an easement pursuant to the government’s own

       property interests will not start the statute of limitations running.” 425 F.3d at 727 (Park


                                                26
     Case 1:12-cv-00125-DLH-CSM Document 331 Filed 10/02/20 Page 27 of 39




       Service banning snowmobile use and closing the road to winter motor vehicle use was not

       notice of an adverse claim to a road.).

6)     The construction of the fence on the Theodore Roosevelt National Park boundary and

       installation of locked gates also did not trigger the statute of limitations for Road #2 or

       County Road #193. See Doc. No. 271 at 13-17. The unrebutted testimony at trial

       established the remainder of County Road #193 and Road #2 have been used by the public,

       including the ranchers, for the past 40 years. The roads provide important commercial and

       recreation access and have independent utility.

7)     Since McKenzie County’s Quiet Title Act claims are not barred by the statute of

       limitations, the Court has jurisdiction to determine who has title to Road #2, Road #3, and

       the Section 17 diagonal for County Road #193. McKenzie County has claimed these three

       roads are county roads established across public domain and private land pursuant to N.D.

       Cent. Code § 24-07-01, which allows the establishment of a road by 20 years of public use.

8)     A party claiming a public road by prescription must prove it “by clear and convincing

       evidence.” Wagner v. Crossland Constr. Co., 840 N.W.2d 81, 87 (N.D. 2013) (quoting

       Home of Econ. v. BNSF, 736 N.W.2d 780, 785 (N.D. 2007)). This is “evidence which

       leads to a firm belief or conviction that the allegations are true.” Zander v. Workforce

       Safety and Ins., 672 N.W.2d 668, 671 (N.D. 2003). The evidence “need not be undisputed

       to reach the clear and convincing standard.” Id. (quoting Zundel v. Zundel, 278 N.W.2d

       123, 129-30 (N.D. 1979)).



       A. THE PLAINTIFF’S R.S. 2477 CLAIMS




                                                 27
      Case 1:12-cv-00125-DLH-CSM Document 331 Filed 10/02/20 Page 28 of 39




9)      In 1866, Congress passed the Mining Law, which provided: "the right of way for the

        construction of highways over public lands, not reserved for public purposes, is hereby

        granted.” Act of July 26, 1866, ch. 262, § 8, 14 Stat. 251, 253 (codified at 43 U.S.C. § 932)

        (repealed by Pub. L. 94-579, Title III, § 706(a), 90 Stat. 2793 (1976)). This provision,

        known as R.S. 2477, granted public access across unreserved public domain lands by

        granting rights-of-way for highways. The establishment of an R.S. 2477 right-of-way

        required no administrative formalities: “no entry, no application, no license, no patent, and

        no deed on the federal side; no formal act of public acceptance on the part of the state or

        localities in whom the right was vested.” S. Utah Wilderness All. v. BLM, 425 F.3d 735,

        741 (10th Cir. 2005), as amended on denial of reh'g (Jan. 6, 2006).

10)     R.S. 2477 “did not itself create R.S. 2477 roads; rather, it authorized the states to construct

        highways over public lands.” Lyon v. Gila River Indian Cmty., 626 F.3d 1059, 1077 (9th

        Cir. 2010). “The mere existence of [a road] is not enough to make [it] ’public highways’”

        for purposes of R.S. 2477. Id. “Rather, [the state] must have taken some affirmative act

        to accept the grant represented by R.S. 2477.” Id.

11)     In determining what is required for acceptance of a right-of-way under R.S. 2477, federal

        law “borrows” from principles of state law, but only to the extent that state law provides

        “convenient and appropriate principles for effectuating congressional intent.” S. Utah

        Wilderness All. v. Bureau of Land Mgmt., 425 F.3d 735, 768 (10th Cir. 2005), as amended

        on denial of reh'g (Jan. 6, 2006). “[S]tate law ceases to provide ‘convenient and appropriate

        principles’ when it contravenes congressional intent.” San Juan Cty., Utah v. United

        States, 754 F.3d 787, 798 (10th Cir. 2014) (internal citation omitted).




                                                  28
      Case 1:12-cv-00125-DLH-CSM Document 331 Filed 10/02/20 Page 29 of 39




12)     The North Dakota Supreme Court has held that there are two ways by which an R.S. 2477

        acceptance can occur: (1) a showing of “some positive act on the part of the public

        authorities authorized to establish and maintain highways showing a clear intent on the part

        of such authorities as agents for the public to accept the grant”; or (2) public use for such

        a period of time “sufficient to ripen into a right by prescription as defined by the laws of

        the state or territory where such highway is located.” Koloen v. Pilot Mound Twp., 157

        N.W. 672, 675 (N.D. 1916) (citations omitted).

13)     The North Dakota Supreme Court’s ruling in Koloen is not binding on this Court, as the

        interpretation of federal R.S. 2477 law is the province of federal courts. However, this

        Court borrows the principles of North Dakota state law insofar as they provide convenient

        and appropriate principles.

14)     To the extent that the “public use” prong of Koloen provides convenient and appropriate

        principles for recognizing the acceptance of an R.S. 2477 grant, the Plaintiffs must show

        clear and convincing evidence of public use for the time period that would be required to

        establish a public road under North Dakota law.

15)     The time period of continuous use required to establish a prescriptive road in North Dakota

        is twenty years. Wagner v. Crossland Constr. Co., 2013 ND 219, ¶ 16, 840 N.W.2d 81, 87

        (N.D. 2013).

16)     The acceptance of the R.S. 2477 right-of-way grant is governed by state law. The Dakota

        Territorial Legislature and later the State of North Dakota accepted the R.S. 2477 grant of

        a right-of-way from the federal government by declaring that public roads could be

        established across the public domain by 20-years of public use. Walcott Twp. v. Skauge,

        71 N.W. 544, 546 (N.D. 1897); 1877 Dak. Terr. Laws, ch.13, § 33 (codified at 1877 Dak.


                                                 29
      Case 1:12-cv-00125-DLH-CSM Document 331 Filed 10/02/20 Page 30 of 39




        Terr. Rev. Code, ch. 29, § 37); 1897 N.D. Laws, ch.112, § 1; see N.D. Cent. Code § 24-

        07-01. All that was required was continuous public use for 20 years, regardless of “whether

        the use is with the consent, or over the objections, of the landowner.” Skauge, at 546.

17)     The same section of North Dakota law allows roads to be established by 20 years of public

        use across public domain land and private land. The period of public use is continuous and

        tacked as the burdened estate changes ownership. See James v. Griffin, 626 N.W.2d 704,

        708 (N.D. 2001) (“As in adverse possession, the principle of tacking is applicable to claims

        of acquiescence” in property boundary line disputes.). In Skauge, the North Dakota

        Supreme Court held the 20-year prescriptive use period may begin when the underlying

        land was part of the public domain subject to R.S. 2477, and continue to run after the federal

        government issues a patent to private landowners. 71 N.W. at 545-46.

18)     There was a period of time when North Dakota did not recognize prescriptive roads. For

        a little over one year, with the enactment of N.D. Revised Code 1895, § 1050, a public road

        could no longer be established by 20 years of public use. Burleigh County v. Rhud, 136

        N.W. 1082, 1083-84 (N.D. 1912).           By 1897, the statute was revised to allow for

        establishment of roads by 20 years of public use. Id.; N.D. Laws of 1897, ch. 112.

        Therefore, to prove a road was established by 20 years of public use, such use must have

        dated back for 20 years prior to January 1, 1896, when N.D. Revised Code 1895, § 1050

        went into effect, or have been established by continuous use for 20 years after March 29,

        1897, when N.D. Laws of 1897, ch. 112 went into effect. Rhud, 136 N.W. at 1083-84.

19)     Since the enactment of the 1897 prescriptive road statute, North Dakota case law governing

        prescriptive roads over private lands has followed the common-law rule. Berger v. Morton

        County, 221 N.W. 270, 271 (N.D. 1928). In North Dakota, “[m]ere use[] of the land by


                                                 30
      Case 1:12-cv-00125-DLH-CSM Document 331 Filed 10/02/20 Page 31 of 39




        the public as a highway is insufficient of itself to establish a highway by prescription.”

        Berger v. Berger, 88 N.W.2d 98, 100 (N.D. 1958). A party claiming a public road by

        prescription must show “by clear and convincing evidence the general, continuous,

        uninterrupted and adverse use of a road by the public under a claim of right for 20 years.”

        Wagner, 840 N.W.2d at 87 (quoting Home of Econ., 736 N.W.2d at 785); accord Berger,

        88 N.W.2d at 100.

20)     The North Dakota Supreme Court has not clearly defined “continuance and uninterrupted.”

        However, North Dakota Century Code § 24-07-01 embodies the fundamental requirements

        to establish a highway by prescription in North Dakota:

               All public roads and highways within this state which have been or which
               shall be open and in use as such, during twenty successive years, hereby are
               declared to be public roads or highways and confirmed and established as
               such whether the same have been laid out, established, and opened lawfully
               or not.

        N.D. Cent. Code § 24-07-01.

21)     Whether there is public use of a road for 20 years depends on the locality where the road

        is located. See Burleigh County, 136 N.W. at 1083.

22)    North Dakota has never required a certain number of users or frequency of use in

       determining if a road has been established by prescription. It is not the frequency of use or

       the number of people using the road that controls. Instead, it is the character of the road use

       - whether the public had the free and unrestricted right to use the road. Breiner v. Holt

       Cnty., 581 N.W.2d 89, 94-96 (Neb. Ct. App. 1998) (“Considering the road is an isolated

       ranching area, the infrequency and sporadic nature of travel upon it is not controlling.”);

       Matter of Request of Lafayette Dev. Corp. To Open 18th Ave. S., 567 N.W.2d 743, 745




                                                 31
      Case 1:12-cv-00125-DLH-CSM Document 331 Filed 10/02/20 Page 32 of 39




       (Minn. Ct. App. 1997) (“Use by ‘a comparatively small number of persons’ may establish

       public use of a roadway.”).

23)     The public use of the road must be adverse, which is use of the land inconsistent with the

        owner’s right to exclusive use and that “imports an assertion of right on the part of those

        traveling the road.” Berger, 88 N.W.2d at 101. However, “[i]t does not imply enmity or ill

        will and is consistent with friendly relations between user of the road and landowner.” Id.

24)     North Dakota courts have not articulated a bright line between adverse use and permissive

        use. Other states have held that once a party has proven that public use is open, continuous,

        and uninterrupted for the requisite period of time, then the use of another’s land is presumed

        to be adverse. See Walker v. Phillips, 427 P.3d 92, 100 (Mont. 2018); Hamad Assam Corp.

        v. Novotny, 737 N.W.2d 922, 925 (S.D. 2007). The presumption of adverse use can be

        rebutted by proof that the use was by permission or not under a claim of right. The

        Restatement of Property also defines “adverse use” as being under a claim of right,

        wrongful to the owner of the interest affected, and open and notorious. Restatement (First)

        of Property, § 458 (1944).

25)     In cases where a prescriptive road by 20 years of public use has been established in North

        Dakota, the courts have highlighted the facts showing that the contesting landowner never

        objected to the public using the road. Morton County, 221 N.W. at 271-72; see also

        Gajewski v. Taylor, 536 N.W.2d 360, 362 (N.D. 1995).

26)     The width of the prescriptive road is determined by the actual use over the prescriptive

        period and may include part of the land needed to support and maintain the road, including

        ditches and shoulders. Reichman, 812 N.W.2d at 343-44 (citing Keidel v. Rask, 290

        N.W.2d 255, 258-60 (N.D. 1980), and Keidel v. Rask, 204 N.W.2d 402, 408-09 (N.D.


                                                 32
      Case 1:12-cv-00125-DLH-CSM Document 331 Filed 10/02/20 Page 33 of 39




        1981)).   Once established, a prescriptive road is only abandoned after 20 years of

        continuous non-use by the public. N.D. Cent. Code §§ 24-07-01, 47-05-12(4); Casey v.

        Corwin, 71 N.W.2d 553, 556 (N.D. 1955).



        B. COUNTY ROAD #193 (LONG X DIVIDE ROAD)

27)     The Court concludes as a matter of law that the Counties have proven by clear and

        convincing evidence that the Section 17 diagonal of County Road #193 was established as

        a prescriptive road through 20 years of open, notorious, continuous, and adverse use from

        at least 1905 to 1937, when the federal government reacquired the underlying land. County

        Road #193 first appeared as an R.S. 2477 right-of-way when the lands were part of the

        public domain as documented by the 1889 and 1904 GLO federal surveyor field notes and

        the corresponding 1907 GLO plat. It provided settlers living to the southeast part of

        Township 147 North, Range 99 West access to the Little Missouri River and a means to

        reach the county seat at the time – Schafer. The prescriptive public use period continued as

        the lands were patented to private landowners starting in 1908. See Skauge, 71 N.W. at

        545-46 (prescriptive periods are additive as lands moved from public domain to private

        ownership). Newspaper clippings and maps show that County Road #193 and its Section

        17 diagonal provided the public and residents of the Long X Township a route to the Little

        Missouri River, to the towns of Schafer, Alexander, and Watford City to the north, and to

        the towns of Dickinson and Killdeer to the south. Before the government reacquired

        Section 17, it had documented the road traveling through the southwest corner of the

        section in 1935 and 1936 Development Project Maps. The Court concludes that the Section

        17 diagonal was established by 20 years of public use.


                                                 33
      Case 1:12-cv-00125-DLH-CSM Document 331 Filed 10/02/20 Page 34 of 39




28)     The Court concludes as a matter of law that evidence supporting open, notorious, and

        continuous public use of the Section 17 diagonal for County Road #193 shows the public

        use was adverse. The Section 17 diagonal predated settlement of the lands and settlers

        homesteaded the land with full knowledge that the public had been traveling on County

        Road #193. Although the burden is on the Counties to present evidence of adverse use, the

        United States failed to offer any evidence that landowners’ granted permission to the public

        to travel the Section 17 diagonal, or at any point prevented the public from traveling on the

        road. The petitioned portion of County Road #193 and Township Road #172 excluded the

        Section 17 diagonal, which does indicate an intent to encourage the public to travel along

        the section line. Maps dated after the petitioned roads were officially opened prove that

        the public continued to use the Section 17 diagonal. This supports the conclusion that the

        public was claiming the right to travel on the Section 17 diagonal, hostile to that of the

        landowner, despite attempts to encourage travel elsewhere. There was no evidence

        presented supporting the claim that use of the Section 17 diagonal was by permission only.

        Any period of non-use was less than 20 years so the segment was not abandoned. The

        public use of the Section 17 diagonal as the lands were homesteaded was open and

        continuous and under a claim of right, which conflicted with the landowners’ property

        rights, including the right to graze and cultivate the land.



        C. ROAD #2 (ACHENBACH ROAD)

29)     The Court concludes as a matter of law that the Counties have proven by clear and

        convincing evidence that Road #2 was established as a prescriptive road through 20 years

        of open, notorious, continuous, and adverse use from at least 1904 to 1939 when the federal


                                                  34
      Case 1:12-cv-00125-DLH-CSM Document 331 Filed 10/02/20 Page 35 of 39




        government reacquired the underlying lands. Road #2 first appeared across public domain

        lands in 1904 as an R.S. 2477 right-of-way as documented by the GLO surveys and plats.

        It provided key access to the home of one of the first settlers in the area - Goodman, and

        provided other settlers living to the southeast in the adjacent township access to the

        Achenbach Springs. The prescriptive use period continued as the lands were patented to

        private landowners starting in 1908. Road #2 provided the landowners access to their

        homesteads, and was part of a network of roads in the area that provided access to other

        roads and places (i.e. schools, post office, towns). In 1933, the Soil Conservation Service

        documented the road extending northwest past the Springs to the Little Missouri River

        where it met a road that continued southwest on the west side of the River. Based on this

        evidence, the Court concludes that Road #2 was established by 20 years of public use.

30)     The Court concludes that the evidence supporting open, notorious, and continuous public

        use of Road #2 was also adverse to the landowners of the servient estate. Road #2 predated

        settlement of the lands and settlers homesteaded the land with full knowledge that the

        public had been traveling on Road #2. The United States’ contends that the public use was

        permissive because some of the landowners along Road #2 were related or had a business

        relationship. However, adverse use does not require a hostile relationship and is consistent

        with friendly relations between the user of the road and the landowner. There is no

        evidence supporting the claim that use of Road #2 was by permission only or that the

        landowners prevented the public from traveling on the road. The public use of Road #2 as

        the lands were homesteaded was open and continuous and under a claim of right, which

        conflicted with the landowners’ property rights, including the right to graze and cultivate

        the land.


                                                 35
      Case 1:12-cv-00125-DLH-CSM Document 331 Filed 10/02/20 Page 36 of 39




31)     The United States granted to McKenzie County the existing roads and rights-of-way in

        Section 12 and 13-147-100 when it condemned the land as Tract 52, At Law 1013 and

        Tract 237, At Law 1002. See Pls.’ Ex. 134, 138, 139. Road #2 was a public road existing

        at the time of condemnation and by judgment the United States conveyed all interest in the

        right-of-way to McKenzie County.



        D. ROAD #3 (CORRAL CREEK ROAD)

32)     The Court concludes as a matter of law that the Counties have proven by clear and

        convincing evidence that Road #3 was established as a prescriptive road through 20 years

        of open, notorious, continuous, and adverse use from at least 1904 to 1935 when the federal

        government began to reacquire the underlying lands. Road #3 first appeared across over

        one mile of public domain lands in 1904 as an R.S. 2477 right-of-way as documented by

        the GLO surveys and plats. The prescriptive use period continued as the lands were

        patented to private landowners starting in 1908. The public use of Road #3 became

        apparent as the lands were patented and settlers constructed their homes along Road #3.

        Road #3 traveled across five settler’s homesteads and provided access to timber that was

        in the draw off the road. Evidence of one settler logging the area and operating a sawmill

        proves this was not just local access. Road #3 provided the landowners access to their

        homesteads and was also part of a network of roads in the area that provided access to

        water in the Corral Creek, other roads, and places (i.e. schools, post office, towns). The

        original homesteaders remained into the 1930s and would have continued need to use Road

        #3 to access the lands. The Court concludes as a matter of law that Road #3 was established

        by 20 years of public use. The 20 years is measured from 1905 for the segment of Road #3


                                                36
      Case 1:12-cv-00125-DLH-CSM Document 331 Filed 10/02/20 Page 37 of 39




        located in Sections 18 and 19-147-99, and from 1916 for the segment of Road #3 located

        in Sections 23 and 24-147-100.

33)     The Court concludes the evidence supporting open, notorious, and continuous public use

        of Road #3 proves that the public use was also adverse. Road #3 predated settlement of the

        lands and settlers homesteaded the land with full knowledge that the public had been

        traveling on Road #3. The United States’ claims that the public use was permissive because

        some of the landowners along Road #3 were related. However, adverse use does not require

        a hostile relationship and is consistent with friendly relations between the user of the road

        and the landowner. Further, the family members (i.e. the Langes) would have had to travel

        across four other settler’s homesteads to get to their homesteads. There is no evidence

        showing that any of the settlers granted the public permission to travel across their land on

        Road #3 or prevent the public from traveling on the road. The public use of Road #3 as

        the lands were homesteaded was open and continuous and under a claim of right, which

        conflicted with the landowners’ property rights, including the right to graze and cultivate

        the land.

34)     The Court concludes as a matter of law that the Counties have shown by clear and

        convincing evidence that County Road #193's Section 17 diagonal, Road #2, and Road #3

        were established as prescriptive roads by 20 years of open, continuous, uninterrupted, and

        adverse use. The Court finds that such use started when the lands were part of the public

        domain and continued as the lands were patented to private landowners. The 20-year

        period vested for each road before the federal government reacquired the underlying lands.

35)     When the United States reacquired lands upon which County Road #193 Section 17

        diagonal, Road #2, and Road #3 traverse, by condemnation judgment such acquisition was


                                                 37
       Case 1:12-cv-00125-DLH-CSM Document 331 Filed 10/02/20 Page 38 of 39




         subject to the existing roads. When the United States acquired land upon which County

         Road #193 Section 17 diagonal, Road #2, and Road #3 traverse from private landowners

         by deed, the land remained burdened by the County’s public roads and rights-of-way that

         existed when the land was sold to the United States. Kritzberger v. Traill County, 242

         N.W. 913, 916 (N.D. 1932); see Bird Bear v. McLean Cnty., 513 F.2d 190, 192 (8th Cir.

         1975) (public land subject to Highway Act of 1866 later conveyed as part of Fort Berthold

         Reservation was still subject to rights-of-way on section lines); Skauge, 71 N.W. at 546;

         see also N.D. Cent. Code § 24-07-33 (Any person acquir[ing] the title to government land

         over which any road has been or hereafter may be laid out ..., shall assert the person’s claim

         for damages ... and such roads must remain and be public highways ...”).



III.     ORDER FOR JUDGMENT

         Based upon the foregoing Findings of Fact and Conclusions of Law and the record in this

matter, it is ORDERED that Judgment shall be entered as follows:

         (1) Title to Road #2, Road #3, and the Section 17-147-99 diagonal of County Road #193

            as described in the Counties Fourth Amended Complaint is quieted in favor of Plaintiff

            McKenzie County;

         (2) Title to Township Road #169 as described in the Counties Fourth Amended Complaint

            is quieted in favor of Plaintiff McKenzie County pursuant to the Court’s Order dated

            October 31, 2019 (Doc. No. 271); and

         (3) Plaintiff’s claims to County Road #30, County Road # 172, and County Road # 193, with

            the exception of Section 17-147-99 diagonal of County Road #193, as described in the

            Counties Fourth Amended Complaint be DISMISSED for lack of jurisdiction as the

            Court confirmed the United States’ disclaimer of interest in these roads (Doc. No. 330).
                                                  38
Case 1:12-cv-00125-DLH-CSM Document 331 Filed 10/02/20 Page 39 of 39




  IT IS SO ORDERED.

  Dated this 2nd day of October, 2020.

                                         /s/ Daniel L. Hovland
                                         Daniel L. Hovland, District Judge
                                         United States District Court




                                           39
